Citation Nr: 0526049	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  94-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to June 
1971, including service in Vietnam from July 1970 to June 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The Board remanded the veteran's claim of entitlement to 
service connection for PTSD to the RO for additional 
development in January 1996 and March 1998.  In February 
2004, the veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  He had previously 
testified at personal hearings at the RO in August 1992 and 
March 2003.  Copies of the transcripts of these hearings are 
of record.

In September 2004 the Board remanded issues of entitlement to 
service connection for PTSD, a skin disorder, and a left 
shoulder disorder.  By rating action in April 2005 service 
connection for a skin disorder was granted.  As such the only 
issues before the Board are entitlement to service connection 
for PTSD and a left shoulder disorder.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD, which has been 
linked by examiners to the veteran's claimed in-service 
stressors.

2.  There is credible supporting evidence which confirms a 
claimed in-service stressor upon which PTSD has been 
diagnosed.

3.  The veteran sustained a traumatic dislocation of the left 
shoulder playing football in high school, and he underwent a 
Bankart procedure prior to service.

5.  When the veteran was examined for service in April 1969, 
a 6-inch surgical scar on his left shoulder was noted.

6.  The veteran's pre-existing left shoulder disorder did not 
increase in severity during his military service; the 
subsequent worsening of the left shoulder after service, 
including arthritis of the shoulder, was secondary to the 
original pre-service trauma and represented the natural 
progression of the pre-existing disorder.


CONCLUSIONS OF LAW

1.  PTSD was incurred in military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304, 3.304(f) (as in effect prior to and after March 
1997).

2.  A left shoulder disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claims by correspondence dated in October 
2001 and November 2004, by a July 2003 statement of the case 
(SOC), and by July 2003 and April 2005 supplemental 
statements of the case (SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the aforementioned 
correspondence, what information and evidence was needed to 
substantiate his claims.  This correspondence also advised 
him what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  In this way, 
he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  The correspondence 
advised him what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The July 2003 SOC, and 
July 2003 and April 2005 SSOCs notified the veteran of the 
information and evidence needed to substantiate the claims 
and addressed the VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided several opportunities 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  He was given ample time to respond 
to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable. 

The Board finds that further development is not needed in 
this case with respect to the issues on appeal because there 
is sufficient evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).   For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2004).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3- 
2003 (2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease. 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a) (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Board must then determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Background.   

a.  PTSD.  The veteran entered service in June 1969 at Fort 
Bragg, North Carolina.  He completed basic combat training in 
September 1969, receiving excellent ratings for both conduct 
and efficiency.  He was then transferred to Fort Story, 
Virginia, where he remained from September 1969 until May 
1970.  His principal duties consisted of forklift operator 
during this time, except for an assignment as "Honor Guard  
Memorial Act Sp" for the period from October 14 to November 
12, 1969 (strikeout in the original document).  He again 
received excellent ratings for both conduct and efficiency.  
As of May 19, 1970, his principal duty was listed as 
"Casual" and he was shown to be "Enroute to USARPAC."  For 
the period from June 28 to July 6, 1970, he was absent 
without leave (AWOL).  He had service in the Republic of 
Vietnam from July 1970 to June 1971.  Neither the DD Form 214 
nor the service personnel records reveal any awards or 
decorations reflecting that the veteran engaged in combat.  
His principal duty was a forklift operator with B Company 
(Co), 815th Engineer Battalion (Bn) and the 572nd Engineer Co 
(LE [Light Equipment]) which was attached to the 815th Bn, 
from July 1970 until March 1971.  From March 1971 until his 
return to the United States in June 1971 his principal duty 
was listed as a heavy vehicle driver with D Co, 815th 
Engineer Bn.  He received excellent ratings for both conduct 
and efficiency as a forklift operator for the period from 
July 1970 until March 1971.  However, his ratings for conduct 
and efficiency were listed as unsatisfactory for the period 
from March to June 1971.

Service medical records from February 1971 reflect that the 
veteran was addicted to heroin and had unsuccessfully 
attempted withdrawal.  A June 1971 psychiatric evaluation 
noted that the veteran had been in the heroin amnesty program 
on 3 occasions over a 5-month period.  He had been unable to 
stay off drugs and had recently been apprehended with an 
empty heroin vial.  His performance since coming to Vietnam 
was noted to have been marginal resulting in one Article 15.  
He currently had a court martial pending for illegal drug 
possession.  The diagnoses were immature personality disorder 
and drug addiction.  An administrative separation from the 
Army was recommended.  The veteran was returned to the United 
States from Vietnam and admitted to a military hospital in 
June 1971 with a diagnosis of heroin addiction to undergo 
drug withdrawal treatment.  

The separation examination noted that the veteran was to be 
separated under Army Regulation 635-212, which provided, in 
pertinent part, that members were subject to separation for 
unsuitability, inaptitude, character and behavior disorders, 
apathy (lack of appropriate interest), defective attitudes, 
an inability to expend effort constructively, alcoholism, and 
enuresis.

The veteran's initial application for compensation was 
received by VA in March 1982.  On this application, the 
veteran reported that he was a patient at a VA medical 
facility and that the disability for which he was seeking 
compensation was flat feet.

A VA hospital summary reflects that the veteran was admitted 
in March 1982 for an alcohol and drug abuse problem.  It was 
reported that the veteran stated that he was drinking prior 
to entry into the service and after training, he drank 
heavily, and while in Vietnam began to use drugs and became 
addicted to heroin.  He continued his drug use after service 
and apparently became a dealer.  He had been sentenced to the 
state penitentiary for armed robbery.  He stated that he had 
been acting as the get away car driver during an armed 
robbery.  Physical examination revealed no remarkable 
physical findings other than some scarring on the anterior 
aspect of his left shoulder.  During the course of his 
hospitalization, he experienced a few minor physical 
disabilities, none of which required lasting treatment.  The 
only diagnosis listed when he was released from the hospital 
in April 1982 was alcohol abuse.

The veteran was accorded a VA examination for disability 
evaluation purposes in May 1982.  The veteran's complaints 
included "left arm gets numb and stiff . . . have to move it 
with other hand."  Examination revealed a scar, left 
shoulder girdle, secondary to dislocation in 1968.  

The veteran initial claim of entitlement to service 
connection for PTSD was received in April 1989.  At the time 
the veteran completed this claim, he was a patient at a VA 
hospital where he had been admitted earlier that month to the 
Psychiatric Service and started on routine withdrawal.  It 
was noted that he gave a history of mixed substance abuse.  
He had been in several treatment programs in the past.  When 
he was released from the hospital later in April 1989 the 
following diagnoses were given:  alcohol abuse and 
rehabilitation; poly drug abuse; and varicosities, bilateral 
lower extremities.

By rating action in August 1989, service connection for PTSD 
was denied as not shown by the evidence of record.  

In a statement received in July 1991, the veteran again 
requested service connection for PTSD.  At that time the 
veteran was a patient at a VA medical facility where he had 
been admitted for alcohol detoxification.  At the time of his 
admission earlier in July 1991 he admitted to using large 
amounts of alcohol and cocaine.  When he was released from 
the hospital in August 1991 the only Axis I diagnosis was 
poly drug abuse (alcohol ad cocaine).

In an October 1991 VA psychiatric examination, the veteran 
reported being first treated in 1976 for emotional problems.  
He reported numerous additional psychiatric hospitalizations.  
He reported that he could not forget Vietnam.  However 
despite repeated questioning, the veteran did not give a 
history of Vietnam related recurrent dreams.   He reported 
being with the 115th and 72nd Engineers in Vietnam.  He had to 
look this information up from papers that he brought with 
him.  He was unable to name any medals he received.  He 
stated that he was a truck driver running convoys in Vietnam 
and that he "unloaded ammunition with a forklift; hauled 
asphalt and rocks and helped construct a road."  He 
estimated he had been in 5 fire fights.  He reported that he 
was in a convoy in February 1971 when it was ambushed on the 
way from Pleiku to Cam Ranh Bay and that "ten men were 
killed."  He could not name any of the victims involved.  At 
Pleiku, he was sleeping in a tent when they were ambushed by 
mortars.  There were no casualties.  

The examiner noted that the veteran was well developed and 
nourished, adequately groomed, and appropriately dressed.  He 
had no speech impairments.  Affect was appropriate.  There 
was no evidence of delusions or current hallucinations.  He 
denied intentions to harm himself or others.  He was oriented 
x4.  He appeared of average intelligence, memory was good, 
judgment was sufficient, and abstract ability was adequate.  
His insight was unremarkable.  The examiner noted that the 
veteran described some symptoms suggestive of PTSD.  However, 
he did not appear to satisfy the full criteria for that 
diagnosis.  Pending the results of psychological testing the 
diagnosis was multiple substance abuse, alcohol, and cocaine.  

In a November 1991 VA psychological examination, the examiner 
noted that the test results failed to provide evidence for or 
against a diagnosis of PTSD because the invalid nature of the 
profile did not allow for accurate interpretation.

Records from a community counseling service reflect that in 
September 1991 it was reported that the veteran had had a 
nervous breakdown while in the Vietnam war and had a long 
history of PTSD.  In a progress note dated in November 1991, 
B. Ellis, M.D., stated that it was his opinion that the 
veteran should be diagnosed as a PTSD which should be service 
connected.  In February 1992, Dr. Ellis reported that the 
veteran was still having some nightmares and flashbacks and 
had some difficulty sleeping.  In June 1992 it was noted that 
the veteran reported an inability to cease/control use of 
alcohol resulting in health and legal problems, along with 
marital problems.  He reported a 27 year history of alcohol 
use resulting in 8 or 9 arrests and 6 DUIs.  He then had 
charges pending of DUI offense and felony bad checks.  The 
diagnosis was alcohol dependence.

In an August 1992 personal hearing the veteran offered 
testimony to reopen his previously denied claim for service 
connection for PTSD.  The service representative noted that 
service connection had been denied due to the lack of a 
diagnosis of PTSD.  He submitted a diagnosis of PTSD by a 
private physician to the hearing chairman.  In addition he 
noted that the SSA granted benefits for PTSD, varicose veins, 
flat feet, coronary artery disease, and arthritis.  He 
requested that the RO obtain the SSA medical records used in 
that grant of benefits.  The veteran provided details about 
his duty assignments in Vietnam and stressful incidents he 
experienced during his service in Vietnam.  He described a 
helicopter crash in which crew members burned to death and 
his guilt feelings about the death of a fellow soldier who 
had taken his place on a bulldozer and was accidentally 
killed when a tree fell.

The veteran was admitted to a VA hospital in January 1993 
with complaints of depression, insomnia, and anxiety.  The 
veteran spent five weeks in psychotherapy and disclosed 
several traumatic experiences which had caused intrusive 
thoughts, nightmares and anxiety.  When he was released from 
the hospital in March 1993, diagnoses included PTSD and 
depression.

In the hearing officer's decision dated in August 1993, the 
claim for service connection for PTSD was reopened.  By 
rating action in September 1993 service connection for PTSD 
was denied.

VA medical records reflect that the veteran was hospitalized 
at a VA medical facility in October 1993 with complaints of 
sleep disturbances and intrusive thoughts.  The veteran spent 
six weeks in intensive trauma focus therapy where he 
discussed several traumatic Vietnam experiences that had been 
the source of increasing symptomatology.  When he was 
released from the hospital in December 1993 the discharge 
diagnoses included PTSD.

In a January 1996 remand, the Board noted that the veteran 
served in Vietnam from July 1970 to June 1971 as a forklift 
operator and a heavy vehicle operator in combat support units 
engaged in construction and light equipment activities.  He 
reported that shortly after he arrived in Vietnam, his unit 
was subjected to a night mortar attack.  He also reported 
that in February 1971 his unit left Pleiku in a convoy to Cam 
Rahn Bay.  Enroute, the convoy was ambushed and ten men were 
killed during that attack.  He was unable to provide names of 
any of the individuals involved.  In a July 1991 statement, 
he stated that he witnessed people being killed at 
"Dillinger Hill" between October 1970 and March 1971.  He 
also described a helicopter crash near his bed in which crew 
members burned to death, and an incident in which he saw a 
friend's truck hit by rocket fire and his friend's body parts 
strewn everywhere.  He further related another incident in 
which his replacement on a bulldozer was hit and killed by a 
falling tree.

The RO requested additional stressor information from the 
veteran.  The RO requested the United States Army and Joint 
Services Environmental Support Group (ESG) (now called the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)) to provide evidence in support of the 
veteran's claim.  A list of all the veteran's stressors and 
his pertinent service personnel records were sent to the 
USASCRUR with the RO's request.  

The USASCRUR responded in July 1996 with a copy of an extract 
of the 815th Engineer Battalion history for 1970-1971.

The Board in March 1998 again remanded the claim for PTSD.  
The Board noted that subsequent to the January 1996 remand, 
the USASCRUR responded in July 1996 with a copy of an extract 
of the 815th Engineer Battalion history for 1970-1971, but 
information about the 572nd Engineering Company was not 
included.  The USASCRUR also notified the RO that they should 
request the Morning Reports (in three-month increments) from 
either the NPRC or the NARA, but this evidence was not 
requested by the  RO.  

The appellant also submitted additional information in April 
1997 concerning his alleged stressors.  He reported a convoy 
in July 1970 where he saw two dead servicemen on the side of 
the road who had been cut up and blood was all over them.  He 
also provided a list of names of 14 soldiers he claimed were 
killed prior to his being sent to Vietnam.  Regarding the 
convoy ambush he previously described.  This appears to be a 
different ambush than the July 1970 ambush.  He reported that 
2 drivers were taken out and about 5 to 10 men were hit by 
shrapnel.  He noted that "we kicked there ass that day we 
lose some men but they lose more.  After everything was over 
we cut the dead V.C. ear off for souvenir."  He provided the 
names of two witnesses to this convoy attack.  


He provided a date of September 1970 for the tree on the 
bulldozer fatality and provided the name of a witness.  He 
provided a date of November 1970 for the helicopter crash as 
well as the names of two other witnesses.  He noted that in 
that incident he was in bed when fire from the helicopter hit 
his bunk right over his head.  Two officers on board burned 
to death right before his eyes.  In addition in an April 1997 
stressor statement the appellant for the first time described 
an incident in August 1970 in which he went to replace a man 
on guard duty during a nighttime mortar attack and found the 
soldier dead from a head wound.  He named two witnesses to 
that event.  None of the additional information was forwarded 
to the USASCRUR by the RO for verification.

Pursuant to the Board's January 1996 remand, the RO obtained 
a large number of medical records from various sources and 
associated them with the claims file. These records showed 
that the appellant has had a number of VA hospitalizations 
for psychiatric treatment since 1989; the recurring diagnoses 
included poly substance abuse, alcohol abuse, depression and 
PTSD.  The Board noted that generally only the discharge 
summary was available from each of these hospitalizations- 
instead of the complete record of treatment.  In particular, 
the Board noted that, during the October to December 1993 
hospitalization, the appellant apparently discussed in some 
detail various traumatic experiences he had in Vietnam.  

In a June 1999 letter from the United States Armed Services 
Center for Research of Unit Records (CURR), additional 
evidence in the form of copies of the operational reports- 
lessons learned from the 35th Engineer Group for the period 
ending July 31, 1970, October 31, 1970, and April 30, 1971 
were received by the RO.  

In a January 2001 letter the RO requested additional 
stressors verification information from the veteran.

In a March 2003 personal hearing the veteran offered 
testimony regarding his claims for service connection for 
PTSD and a left shoulder disorder.  The veteran testified 
that he was part of a recovery team for a crashed Air Force 
jet in December 1970.  He was one of 14 volunteers to go out 
and secure the area.  Regarding the left shoulder disorder he 
submitted no new testimony.

In a February 2004 videoconference hearing the veteran's 
service representative stated that the veteran had submitted 
adequate medical evidence to support a claim for service 
connection for PTSD.  The veteran testified that he was on 
alert all the time and stayed up all night in the bunkers.  
Helicopters would hover overhead for the 8 months that he was 
there.  He testified to being in a convoy, which had been 
attacked, but he could not remember the location.  They were 
attack by mortar in that attack.  In December 1970 there had 
been a plane crash and he volunteered to clean up the crash 
area.  

He admitted to stress prior to going to Vietnam. He saw the 
war on television before being sent to Vietnam.   He 
remembered finding a soldier bleeding in his room after he 
cut his wrists.  He also was in a burial detail for about 3 
to 4 months prior to Vietnam.  He got into a lot of trouble 
in Vietnam, and began drinking and using drugs.  

The Board in September 2004 again remanded this claim for 
PTSD.  The Board reiterated the veteran's stressor events 
both prior to and during his service in Vietnam.  In an 
August 1996 statement, the veteran reported being assigned to 
duties involving participation in burial of soldiers killed 
in Vietnam and that this detail caused him much.  Service 
personnel records reflect that the veteran's duties during 
October and November 1969 may have involved participation in 
memorial services.  He also reported that another stressful 
event prior to going to Vietnam was that his best friend, 
W.L.S., was killed in Vietnam.  He stayed home two weeks past 
his leave time in order to attend his friend's funeral. 
Service personnel records reflect that the veteran was absent 
without leave in late June and early July 1970 and that his 
Vietnam service began on July 14, 1970.  In a letter dated in 
March 1997, official confirmation was received that W.L.S. 
was killed in Vietnam on June 8, 1970, and that his home of 
record was the same as the appellant's.  None of the many 
stressful events which the veteran claims that he experienced 
during his service in Vietnam have been confirmed.

VA treatment records reveal that the veteran's diagnoses 
include a long history of chronic alcohol, cocaine, and 
marihuana abuse, depression, dysthymia, and PTSD. He had 
multiple disabling symptoms as a result of his illness, 
including disturbed sleep, depression, nightmares, 
dissociative episodes, flashbacks, hyper-arousal, intrusive 
thoughts, difficulty being in crowds, auditory 
hallucinations, ideas of reference and paranoid ideations.  
In light of the foregoing, the Board was of the opinion that 
a VA examination addressing the etiology of the veteran's 
present acquired psychiatric disorder would be probative.

Finally, the Board noted that the veteran was awarded Social 
Security Administration (SSA) disability benefits beginning 
in 1991. The RO requested records from the SSA on more than 
one occasion in 1992 and 1993.  However, the records were not 
obtained. VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents. 

In a January 2005 VA PTSD examination, the examiner reviewed 
the claims file prior to the examination as well as the 
medical records.   The veteran reported being a heavy 
equipment operator and served a tour in Vietnam with the 
combat engineers.  He recalled hearing shooting and incoming 
on a nightly basis.  On one occasion his unit went out to do 
some land clearing.  He was supposed to go but another 
soldier took his place and was killed when a tree fell on 
him.  He reported that everyone blamed him and this was his 
worse experience in Vietnam.  He reported being shot at on 
his way to Cam Ranh Bay.  He also helped secure an area after 
a plane crash.  He was discharged from service in 1971.

The veteran reported first receiving treatment for PTSD in 
1989 and received individual and group therapy through the 
VAMC.  He reported that he slept poorly, was hypervigilant, 
and spent a great deal of the night looking out his windows.  
He reported continued nightmares and intrusive thoughts about 
Vietnam.  He spent most of his time in isolation avoiding any 
type of reminders of his experience in Vietnam.  He reported 
poor concentration and memory, suicidal ideations, but no 
current intent.  

The examiner noted that the veteran was cleanly and neatly 
dressed in overalls and walked with the assistance of a cane.  
The veteran was pleasant and cooperative.  His speech was 
linear, coherent, and of normal rate and volume.  His mood 
was dysphoric, and affect was flat.  He admitted to suicidal 
ideations but denied homicidal ideations.  Thought content 
and processes were within normal limits.  There was no 
evidence of delusions or current hallucinations.  He made 
little eye contact during the session.  He was alert and 
oriented x4.  There was no evidence of gross memory loss or 
impairment.
  
The examiner noted that the veteran met the criteria for a 
diagnosis of PTSD.  He reported intrusive recurrent memories 
of Vietnam as well as nightmares.  He also reported efforts 
to avoid thinking or talking about his experiences as well as 
efforts to avoid reminders of Vietnam.  The diagnosis was 
PTSD, chronic.  A GAF of 48 was assigned.

By SSOC in April 2005 service connection was again denied for 
PTSD.  In making that determination the RO noted the evidence 
did not establish the variable stressors, as such and a nexus 
between his PTSD and service was not established.

A review of the claims file and medical records reveal 
numerous several psychiatric hospitalizations and extensive 
treatment records.  These include:

VAMC hospitalization from October 1989 for treatment for 
ethyl alcohol and drug dependence as well as a 
delusional disorder.  

September 1989 Mississippi Mental Health System record 
which diagnosed PTSD.  

VAMC hospitalization from July to August 1991 for 
alcohol and cocaine abuse.  

VAMC hospitalization from November 1997 for treatment 
for an anxiety disorder and dysthymia.   

As noted, he has been treated extensively through the VA 
mental health clinic and has been diagnosed with PTSD.  

In July 2005, the veteran's representative presented 
arguments and additional evidence in support of the veteran's 
claims, including the following information from an Internet 
site:  

Information on U.S. Army helicopter UH-1C tail number 
66-15201 
Date: 08/09/70  
Accident case number: 700809091 Total loss or fatality 
Accident  
Unit: 92 AHC 
The station for this helicopter was Dong Ba Thin in  
Number killed in accident = 1 . . Injured = 3 . . 
Passengers = 0 
Source(s) from which the incident was created or 
updated: Army Aviation Safety Center database.  
 
Accident Summary: 
THE AIRCRAFT WAS PART OF A LIGHT FIRE TEAM BASED AT BAO 
LOC, RVN, FOR PROVIDING FIRE SUPPORT IN THE BAO LOC-
DALAT AREA.  ON THE DAY OF THE ACCIDENT AIRCRAFT ^66-
15201^ LEFT THE BAO LOC, CAMP SMITH COMPOUND PAD TO 
ENABLE A PASSENGER TO TAKE PICTURES OF THE BAO LOC AREA 
AND TO PERFORM A VISUAL RECONNAISSANCE.  THE AIRCRAFT 
TOOK OFF AND FLEW IN THE GENERAL AREA OF BAO LOC FOR A 
PERIOD OF TIME BEFORE REFUELING AT THE MAIN AIRSTRIP AT 
BAO LOC.  AFTER REFUELING THE HELICOPTER MADE ANOTHER 
PASS OVER THE COMPOUND AT AN ALTITUDE OF 250 TO 300 
FEET.  THE AIRCRAFT COMMANDER THEN ENTERED A STEEP LEFT 
DESCENDING TURN TO LAND AT THE COMPOUND PAD.  THE TAIL 
BOOM STRUCK A 3 TO 4 FOOT HIGH MOUND OF DIRT WHILE IN 
THIS DESCENT.  THE HELICOPTER STARTED SPINNING TO THE 
RIGHT AND CRASHED APPROXIMATELY 250 METERS FROM THE 
INITIAL CONTACT IN THE CAMP SMITH PERIMETER.  THE 
AIRCRAFT BURNED COMPLETELY AFTER IMPACT.\\ 

The representative requested that this be accepted as 
sufficient evidence that the veteran witnessed a helicopter 
crash.  It was also asserted that other stressors had been 
confirmed, i.e., that the veteran learned of the unexpected 
or violent death of a close friend in June 1970 and that he 
experienced rocket and mortar attacks while in Vietnam.

Analysis.  In particular, as relates to a claim for PTSD, 
prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If the claimed stressors are related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressors.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the conditions, circumstances, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

The Board has reviewed all the evidence of record including 
the service medical and personnel records, the information 
from the USASCRUR, the reports of the VA examinations and VA 
treatment records.  

The veteran has been diagnosed with PTSD and the diagnosis is 
based upon his report of stressful incident he experienced 
during service, including serving in funeral details, 
learning of a friend's death prior to his own deployment to 
Vietnam, attacks and combat in Vietnam, and being in close 
proximity to a fatal helicopter crash. 

As the veteran did not engage in combat with the enemy, his 
lay testimony alone is not enough to establish the occurrence 
of his alleged stressors.  Accordingly, service connection 
for PTSD requires credible supporting evidence that the 
claimed in-service stressors actually occurred.  38 C.F.R. § 
3.304.

The record contains evidence showing that the veteran 
participated in memorial services during October and November 
1969 and that he was absent without leave for several days 
shortly after the death of an individual from his home town 
who was killed in Vietnam in June 1970.  The veteran's 
representative presented evidence establishing the fatal 
crash of a helicopter in August 1970 at the site where the 
veteran was located.  

In the opinion of the Board, stressors claimed by the veteran 
have been supported by credible evidence showing that the 
claimed in-service stressors actually occurred.  The 
diagnosis of PTSD was based, at least in part, on these 
claimed in-service stressors.  Accordingly, the record 
contains evidence establishing a clear diagnosis of PTSD, 
credible supporting evidence that claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  Accordingly, resolving 
reasonable doubt doctrine in the veteran's favor, the Board 
finds that the requirements for the grant of service 
connection for PTSD are met.

b.  Service connection for a left shoulder disorder.  The 
veteran, in essence, asserts that although the left shoulder 
disorder pre-existed his period of service it was aggravated 
therein.  The veteran's representative argues that the 
veteran is entitled to the presumptions of soundness and 
aggravation.  It is argued that the currently diagnosed 
arthritis of the shoulder is not shown to have existed prior 
to service and that the veteran should be presumed sound as 
to the arthritis. 

The April 1969 induction examination reveals that the veteran 
had a 6-inch surgical scar on his left shoulder.  He injured 
the shoulder in 1968 and had surgery prior to his entry into 
service.

An October 1969 medical entry noted left shoulder pain.  The 
examiner however noted a full range of motion (ROM) of the 
shoulder.  He was given a profile against heavy lifting in 
December 1969.  In a February 1970 entry a 11/2-year history of 
a left shoulder injury and subsequent surgery was noted.  The 
veteran complained of continual left shoulder pain.  A July 
1970 medical entry noted a Bankart procedure for a traumatic 
dislocation of the left shoulder had been done prior to 
service.  The repair looked good on x-ray examination, and 
there were no arthritic changes.  He was found fit for 
service in Vietnam without a profile.

A June 1971 evaluation noted that the veteran's performance 
since coming to Vietnam had been marginal resulting in one 
Article 15.  He currently had a court martial pending for 
illegal drug possession.  A history of an anterior shoulder 
dislocation-surgically reduced was noted.  However no current 
left shoulder disability was noted.  He was being returned to 
the United States from Vietnam to undergo drug withdrawal 
treatment.  The veteran was admitted to a military hospital 
in June 1971 with a diagnosis of heroin addiction.  

A Social Security Administration (SSA) decision dated January 
1992 revealed that the veteran had been granted disability 
benefits as of September 1991 for PTSD, varicose veins, flat 
feet, coronary artery disease, and arthritis.

By rating action in January 2002 service connection for a 
left shoulder disorder was denied.

In a February 2004 videoconference hearing the veteran 
testified that his left shoulder condition was aggravated in 
service.  He had surgery on the left shoulder less than one 
year before going into the service.  The lifting and carrying 
of ammunition, and maintenance including changing his own 
tires on his vehicles aggravated his left shoulder.  He had 
left shoulder replacement surgery performed at the VAMC. 

In September 2004, the Board remanded this case for 
additional evidence including copies of medical records from 
all sources identified by the veteran and complete medical 
records from the VA Medical Center in Biloxi, Mississippi, 
for 2003 and thereafter; SSA copies of the decision granting 
benefits and the supporting medical documents associated with 
the veteran's SSA disability benefits; and an orthopedic 
examination for an opinion as to whether it is as likely as 
not that the left shoulder disorder which the veteran had 
prior to service was aggravated by service.

In a February 2005 VA examination, the examiner noted that he 
reviewed the claims file prior to the examination as well as 
the Board's remand instructions.   It was noted that on the 
veteran's induction physical examination in April 1969, a 
6-inch scar, residual of a dislocated shoulder, was noted.  
Service medical records dated from July through December 1969 
noted that the veteran was seen for complaints of left 
shoulder pain.  An examination revealed a full ROM.  A 
diagnosis of tendonitis was made.  In 1969, he was placed on 
a temporary profile (U-T3) for one week.  An orthopedic 
consultation dated in July 1970 noted that the veteran was 
status post Bankart procedure for traumatic dislocation of 
the left shoulder (high school football prior to service).  
X-rays revealed no arthritic changes.  There was no left arm 
or shoulder muscle atrophy.  The left shoulder had a good 
range of motion except for limited external rotation 
secondary to the operation.  The veteran was found completely 
fit for Vietnam service without a profile.  The June 1971 
discharge diagnosed the veteran with a history of dislocated 
left shoulder.

Subsequent medical records dated from December 2001 through 
February 2002 from the Singing River Hospital indicate the 
veteran underwent a partial sensorial shaving due to 
degenerative arthritis of left humeral head and glenoid.  
Medical records from a private orthopedist included a January 
2004 notation of an automobile accident on December 2003 at 
which time he "banged up neck and left shoulder."  X-rays 
revealed degenerative changes.  An MRI revealed left shoulder 
tendinopathy and severe arthritic changes.  The impression 
was of a motor vehicle accident with exacerbation of 
preexisting left glenohumeral arthritis.  The veteran noted 
that he was involved in litigation in that accident but it 
had been settled.  Further review revealed that the left 
shoulder had been replaced in September 2004 at the VAMC.  
There were also mentions of right shoulder problems with x-
ray evidence of right shoulder osteoarthritis.

There was a note dated in November 2004 from the veteran's 
private physician indicating that the veteran's injury played 
a role in his subsequent surgery, but he thought it was 
medically reasonable to assume that his early involvement in 
basic training had contributed to the exacerbation of his 
symptoms and degeneration of the shoulder.  

Regarding the effects on his occupation, he has been on 
Social Security disability since 1991.  He tried to work in 
2003 at a casino as a steward.  His duties included cleaning 
and stripping the dining room floors.  He injured his right 
shoulder in September 2003 and his left shoulder in February 
2004.  He received worker's compensation benefits for his 
right shoulder and a settlement was still being litigated.  
He described flare-ups of left shoulder pain with repetitive 
use and weather changes.  He estimated 6 to 7 episodes a 
month lasting 2 to 3 days.   

The examiner noted that the veteran moved around the room 
with a slow gait pattern.  He had well healed surgical scars 
of the left shoulder.  The ROM of the left shoulder was 
(active over passive), flexion 60/110 degrees, abduction 
45/80 degrees, internal rotation was 40 degrees, and external 
rotation was 55 degrees.  There was increased pain on motion 
with no additional limitation of motion after repetitive 
motion.  There was tenderness over the anterior aspect of the 
shoulder.  He had 4/5 strength in the shoulder with pain on 
testing.

The examiner opined that he found no evidence of any specific 
trauma documented in service.  Based upon all of the evidence 
of record including the history of a motor vehicle accident 
in December 2003 with involvement of the shoulder, the 
examiner stated:  "I think that the claim is speculative in 
nature and thus does arise to the level of reasonable medical 
certainty or as likely as not."  The examiner noted that the 
veteran's private physician, who felt that it was reasonable 
to assume that the veteran's early involvement in basic 
training during service had contributed to the exacerbation 
of his symptoms and the degeneration of his shoulder, did not 
have access to the veteran's service medical records at the 
time that he provided his assumption.  The examiner noted 
that the veteran had some complaints of pain with the 
shoulder in service, "but I can find no evidence that he had 
an actual worsening of the underlying shoulder condition 
itself."  The examiner noted that the veteran had surgery on 
the shoulder some 10 years after his discharge from service 
at which time he underwent an arthroscopy with partial 
sensorial shaving due to degenerative arthritis of the left 
humeral head and glenoid.  The examiner concluded that the 
development of arthritis over the years was most likely 
secondary to the original trauma which happened prior to the 
veteran's service as opposed to any incident while he had 
been in the military.  "Overall, it appears that the 
subsequent progression of the arthritis of the shoulder over 
the years was due to the natural progression of the 
preexisting disorder."

Analysis.  In March 2003, the veteran filed the current claim 
arguing that service connection is warranted under the theory 
that his pre-existing left shoulder disorder was permanently 
aggravated during service.  The veteran's representative 
argues that the veteran is entitled to the presumptions of 
soundness and aggravation.  It is argued that the currently 
diagnosed arthritis of the shoulder is not shown to have 
existed prior to service and that the veteran should be 
presumed sound as to the arthritis.

Clearly, the veteran injured his left shoulder and had 
undergone surgery on the left shoulder prior to service.  A 
left shoulder disorder clearly pre-existed service and was 
noted on the 1969 service entry examination.  While arthritis 
of the shoulder did not pre-exist service, there is a medical 
opinion that the arthritis which developed in the shoulder 
was most likely secondary to the original trauma which 
happened prior to service.  Thus, the veteran's claim of 
service connection for a left shoulder disorder turns upon 
whether competent evidence can be produced supporting the 
allegation that his pre-existing left shoulder disorder was 
permanently aggravated in service.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude that 
the preponderance of that evidence is against a finding that 
the veteran's left shoulder disorder increased in severity 
during service.  Essentially, the competent evidence or 
record stands directly against the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds there is 
no probative evidence demonstrating that the veteran suffered 
any aggravation, or additional left shoulder injury, or 
disease during service.  The persuasive evidence of record 
demonstrates that his current left shoulder disorder that is 
not etiologically related to service.  The earliest pertinent 
post service treatment reports are from December 2001 through 
February 2002 from the Singing River Hospital indicating that 
the veteran underwent a partial sensorial shaving due to 
degenerative arthritis of left humeral head and glenoid.  
These reports were provided approximately 30 years after his 
release from active service, and are too remote from service 
to reasonably conclude that any disability shown at that time 
was etiologically related to service.

There are also private medical records reflecting left and 
right shoulder injuries in 2003 while the veteran was 
employed in a casino; and a January 2004 notation of an 
automobile accident in December 2003 at which time he, 
"banged up neck and left shoulder."  

As to the veteran's own statements, the Board finds this 
evidence to be of little probative value.  Although he may 
sincerely believe that his left shoulder disorder was 
aggravated as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis. Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.

As to the opinion of a private physician in November 2004 
that the veteran's involvement in basic training contributed 
to the exacerbation of symptoms and degeneration of the 
shoulder, the Board finds this opinion to have been based on 
an inaccurate factual predicate.  The Court has held that the 
Board is not always required to accept the credibility of a 
medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which 
held a medical opinion provided in support of a new and 
material evidence claim need not be accepted as credible if 
based upon an inaccurate medical history). 

On the other hand, the evidence against the veteran's claim 
includes the fact that there was no report of any trauma to 
the veteran's left shoulder in the service medical records, 
the fact that there are no pertinent complaints or findings 
for many years after service, and the February 2005 report of 
a VA examination of the veteran's left shoulder.  The 
examination was conducted in pertinent part for the purpose 
of making a determination as to whether the veteran's pre-
existing left shoulder disorder increased in severity during 
service beyond what would be considered the normal progress 
of that condition.  The examiner noted that he had reviewed 
the veteran's claims folder prior to the examination.  The 
veteran's complaints and history relative to his left 
shoulder disorder were noted in detail.  A thorough 
examination was conducted.  Following examination, it was the 
physician's impression that the veteran had entered service 
with a left shoulder disorder and that this condition had not 
been exacerbated or aggravated by his service.  It is 
important once again to emphasize that the opinion of the VA 
examiner was based upon a review of the very extensive 
medical records in the claims folder and examination of the 
veteran.  

The Board has thoroughly reviewed the evidence of record and 
finds the "negative" evidence, principally the expert medical 
opinion obtained in February 2005, coupled lack of any 
documentation of an injury to the left shoulder during 
service or evidence of increased left shoulder pathology 
during service or for many years thereafter, outweighs the 
evidence in support of the veteran's claim.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Service connection for PTSD is granted.

Service connection for a left shoulder disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


